The opinion of the court was delivered by
Williams, Ch. J.
'The question in this case is, whether the plaintiff is entitled to interest on his account.
By the rules or practice of the English courts, interest probably would not be allowed in a case similar to this, although there is no subject on which the law is more unsettled. It is considered by some of their elementary writers, that there is, at this day, no settled law upon the subject of allowing interest. In the case of Bates vs. Starr, 2 Vt. R. 536, it was observed, that the rule in relation to interest in the English courts and in the courts of the *263state of New York, had not been adopted here. Our practice is more conformable to that which prevails in the state of Connecticut.
Where a merchant sells goods by retail, on a credit of three or six months, or a year, those who deal with him are expected to settle and pay the balance due at the expiration of tbe time of credit. A contract, to pay interest on whatever may be due from the expiration of this time of credit, may therefore be implied. The customers of the merchant are supposed to be acquainted with the time of credit, as they can by enquiry easily ascertain it. The prices at which the goods are sold are, in some measure, regulated by the credit given. In the case under consideration, from the practice which has generally obtained in this state, from the known usage and custom of Mr. Raymond, as well as of other merchants, to cast interest on their accounts after six months, we think there was an implied contract on the part of Dr. Isham to pay interest after the usual time of credit. Considering the case as governed by the implied contract, no interest would be recoverable where there were mutual accounts and dealings between two, and no stipulated period of credit, and when the balance might continually vary. In such a case, the inference from the dealings between tbe parties, would be, that no interest should be cast oa either side.
The judgment of the county court, which was for the largest sum, .is therefore affirmed.